Burgess, J.
On the seventeenth day of December, 1894, the Citizens’ Stock Bank of Slater, Missouri, being insolvent, made an assignment to Comp P. Storts, assignee, for the benefit of all its creditors. And this is a proceeding by motion to have him removed, upon grounds set forth in the motion. There is nothing involved in the proceeding which gives this court jurisdiction of the questions involved in the motion. It is therefore ordered that the record be transferred to the Kansas City Court of Appeals.
G-antt, P. J., and Sherwood, J., concur.